By the Court, Beardsley, J.
It is not necessary to inquire whether this case is within the words of the statute, (2 R. S. 619, tit. 2, § 1,) for the power to require security for costs is inherent in the court. (The People v. Oneida C. P., 18 Wend. 652.)
The real plaintiff in this case is beyond the jurisdiction of the court, and the nominal plaintiffs are insolvent. He should not he allowed to sue in their names, for his own benefit, without ■giving adequate security to pay costs if the defendants succeed in their defence.
Motion granted.